     Case 2:17-cv-12081-MLCF-KWR Document 43 Filed 03/20/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 JOHN DOE                                                        CIVIL ACTION
 VERSUS                                                          NO:     17-12081
 TULANE UNIVERSITY ET AL                                         SECTION: “F” (4)


                                             ORDER

         The undersigned Chief Magistrate Judge was notified that negotiations were successful and

a settlement was reached, therefore the Settlement Conference (Rec. Doc. #28) scheduled for

March 21, 2019, at 10:00 AM is CANCELLED. A copy of the correspondence is attached to this

Order.

         The District Judge's staff has been notified to enter a dismissal with a retention of

jurisdiction for settlement enforcement purposes.

                                            New Orleans, Louisiana, this 20th day of March 2019




                                                      KAREN WELLS ROBY
                                           CHIEF UNITED STATES MAGISTRATE JUDGE

CLERK TO NOTIFY:
District Judge Martin L.C. Feldman
          Case 2:17-cv-12081-MLCF-KWR Document 43 Filed 03/20/19 Page 2 of 2

 NESENOFF,                                   Ira S. Nesenoff
                                             Andrew T. Miltenberg
                                                                                Barbara H. Trapasso
                                                                                Ariya M. Waxman
                                                                                                                 Philip A. Byler
                                                                                                                 Senior Litigation Counsel
 MIL,TENBERGI~LI~                            Stuart Bernstein
                                                                                Tara J. Davis                    Megan S. Goddard
                                                                                Diana R. Warshow                 Counsel
ATTORNrPS AT L.A«~
                                                                                Gabrielle M. Vinci               Rebecca C. Nunberg
njnllplaw.com                                                                   Kara L. Gorycici                 Counsel
                                                                                Cindy A. Singh                   Jef~'rey S. Berkowitz
                                                                                Nicholas ~. Lewis                Counsel
                                                                                Adrienne D. Levy                 MaryUeth Sydor
                                                                                                                 Title IX Consultant

                                                                                            March 15, 2019
 VIA E-Mail
 Hon. Karen W. Roby
 Chief Magistrate Judge
 United States District Court for the
 Eastern District of Louisiana
 500 Poydras Street
 Room B437
 New Orleans, LA 70130

         Re:         Doe v. The Administrators of the Tulane Educational Fund
                     Civ Case No.: 17-cv-12081-MLCF-KWR

 Dear Magistrate Judge Roby:

         The undersigned represents Plaintiff John Doe in the above-captioned matter. We are writing to
 advise the Court that the Parties have reached a settlement in principle. The Parties are in the process
 of reducing the terms to writing and expect to have a signed agreement early next week. Accordingly,
 the Parties jointly and respectfully request to cancel the March 21, 2019 settlement conference, with
 leave to reschedule if the Parties are unable to finalize an agreement.


                                                           Respectfully submitted,

                                                           NESENOFF & MILTENBERG LLP


                                                           By:    Qd~ciercne .Leuu
                                                                 Adrienne D. Le~~y, Esq.



 Cc:     SCHNON~KAS,EVANS,MCGOEY
         & MCEACHIN,LLC
         Ellie T. Schilling, Esq.
         Email: Ellie@semmlaw.com

         ~:'HA,FF~', Mc~C'ALL, L.L.Ps
         Julie D. Livaudais, Esq.
         Email: livaudais@chaffe.com

NEW YORK        I   363 Seventh Avenue   ~   Fifth Floor     I   New York, NY 10001    ~   T: 212.736.4500   ~   F: 212.736.2260
BOSTON          ~   101 Federal Street   I   19`x'Floor      ~   Boston, MA 02110     ( T: 617.209.2188
